DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of "Hayashi and Liu both concentrate on a serial system (e.g., a robotic arm) consisting of rigid components that are driven by servo motors. The Hayashi system is configured to track, during actual operations of the robot, a single end-effector's position - but not its orientations. In Hayashi, a learned controller uses the acquired data to control a robot (e.g., a robot arm) and displays identified vibrations. All the references only consider a single end effector, and this only enables the suppression of vibrations at this single location and not for a full system/robot. Applicant has amended the language of claim 1 to require that the retargeted motion is generated by "adjusting the defined motion, while retaining an overall speed of an optimized end effector trajectory for the robot provided in the defined motion." This is not shown or suggested by the cited references. In fact, Hayashi teaches away from this approach to vibration control as admitted by the Examiner on page 2 of the Office Action with the citation to para. [0046] of Hayashi which states "the computer 30 searches for an optimal operation of the robot R while changing the operation speed, e.g., the operating speed of each of the servomotors... little by little."” This argument is persuasive. Therefore, the rejection is not maintained.
Allowable Subject Matter
Claims 1-6, 8-25 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664